DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I to claims 26-39 in the reply filed on 1/13/2022 is acknowledged.
Claims 40-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0376803 of Wang.
As to claims 26 and 33-35 Wang teaches of an electrolyzer comprising an electrode, the electrode comprising nanoparticles of silver or gold including core/shell composites wherein the shell is silver (Wang, [0010], [0014], [0069], [0073] – [0074]).
As to claim 27, Wang states the electrode can be a cathode (Wang, Abstract).
As to claim 28, Wang states the electrodes can be used in cells that include a proton exchange membrane (Wang, [0004] – [0005], [0010] and [0095]).
As to claim 32, Wang teaches the nanoparticles are nanospheres (Wang, [0073]).

Claims 26-31, 33 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0241026 of Ono et al.
As to claim 26, Ono teaches an electrolyzer comprising an electrode, the electrode comprising nanoparticles of gold (or silver) (Ono, [0014] – [0029], [0035] – [0036], [0065],  and [0127]).
As to claim 27, Ono teaches the electrode is the reduction electrode, thus the cathode (Ono, [0036] and [0065]).
As to claims 28-30, Ono teaches the electrolyzer is comprises a PEM such that the membrane is Nafion (Ono, [0029] and [0128]).
As to claim 31, Ono teaches the oxidation electrode (i.e. anode) is iridium oxide (i.e. IrO-2) (Ono, [0066]).
As to claim 33, Ono teaches the nanoparticles are gold nanoparticles (Ono, [0127]).
As to claims 37 and 38, Ono teaches the electrolyzer comprises a power supply, counter electrode and light source (Ono, [0014], [0026], [0084], [0131] and Figs. 1 and 2).
As to claim 39, Ono teaches the electrolyte is acidic (Ono, [0049] – [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 26 above, and further in view of US 5,041,195 of Taylor et al.
As to claim 36, Wang teaches that the electrode comprises gold nanoparticles (Wang, [0073] – [0074]).
Wang does not teach a morphology dominated by {100} facets.
Taylor teaches electrocatalyst used in electrodes (Taylor, Abstract).
Taylor additionally teaches that gold nanoparticles comprising {100} facets have improved catalytic activity (Taylor, col 3 lines 13-36).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as per Taylor so as to utilize nanoparticles that are dominated by {100} facets in order to improve the catalytic activity of the electrode within the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/Primary Examiner, Art Unit 1759